Leach, J.,
concurring. The double-jeopardy principle, if applied to prohibit prosecutions by the state where prosecution had been had by the federal government, would also prohibit prosecutions by the federal government where the state had prosecuted for the same acts. It cannot logically be applied to only one side of the coin.
Even defense counsel, in oral argument, conceded that the principle of double jeopardy should not be a bar to prosecution by the other sovereign in all cases; that where the other sovereign had a “separate interest” to be protected, successive prosecutions by the two sovereigns would be permissible. Where the respective legislative bodies of the two sovereigns choose to enact legislation it follows that they have thus determined that the sovereign, as to which they speak, has such a “separate interest.”